UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1015


In Re:   ROBIN NEIL SNYDER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:07-cr-00155-CCB-1)


Submitted:   February 21, 2013              Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robin Neil Snyder, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robin Neil Snyder petitions for a writ of mandamus,

seeking an order directing the district court to act on his 28

U.S.C.A. § 2255 (West Supp. 2012) motion.                   Our review of the

district court’s docket sheet reveals that the district court

denied the motion on January 17, 2013.              Accordingly, because the

district court recently decided Snyder’s § 2255 motion, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.      We     dispense    with    oral   argument   because     the

facts   and    legal   contentions       are   adequately   presented      in   the

materials     before   this    court     and    argument   would    not   aid   the

decisional process.

                                                               PETITION DENIED




                                          2